Citation Nr: 0709459	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  99-06 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1978 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  This issue was before the Board in July 
2004.  Among other things, the Board denied a petition to 
reopen a claim of entitlement to service connection for a 
back disorder.  The veteran filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2005, the veteran's representative and VA General Counsel 
filed a joint motion to vacate, in part, the Board's July 
2004 decision.  Later that month, the Court granted the joint 
motion and vacated that part of the Board's decision that 
denied the veteran's petition to reopen a claim of 
entitlement to service connection for a back disorder, and 
remanded the case to the Board for further action.  In 
December 2005 and July 2006, the Board remanded the issue to 
the RO for additional development.  The case has been 
returned to the Board for appellate review.

As part of the development of a claim for an increased rating 
for hearing loss, which is not currently before the Board, 
treatment records were associated with the file subsequent to 
when the RO last considered the issue on appeal.  Because 
those records do not contain evidence that is relevant to the 
issue on appeal, the Board finds that remand to the RO is not 
required.  See 38 C.F.R. §§ 19.31, 19.37 (2006).


FINDINGS OF FACT

1.  By a January 1983 rating decision, the RO denied the 
veteran's claim of service connection for a back disorder.  
Although notified of the denial that same month, the veteran 
did not appeal the decision.

2.  Evidence received since the RO's January 1983 decision 
does not bear directly and substantially upon the claim and 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1983 rating decision, which denied the 
veteran's claim of service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
disorder has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the veteran's petition to reopen her 
claim of service connection for a back disorder was 
previously denied in a January 1983 rating decision.  As the 
veteran did not appeal that decision, it is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  The veteran 
sought to reopen her claim in January 1998.

The Board must address the question of whether new and 
material evidence has been received to reopen the claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
previously denied claim can be considered.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  The Board notes that 
38 C.F.R. § 3.156, which defined new and material evidence, 
was revised, effective August 29, 2001.  66 Fed. Reg. 45,620-
30 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2006).  It was revised again, effective October 
6, 2006.  71 Fed. Reg. 52,455-57 (Sep. 6, 2006).  Given the 
date of claim culminating in the instant appeal-January 
1998-the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001; that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

38 C.F.R. § 3.156(a) (2001) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the January 1983 RO 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2006).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the petition to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a), by a notice letter in December 
2005.  The regulatory language of "new and material" 
evidence was provided in supplemental statements of the case 
(SSOC) in September 2000 and September 2006.  The Board finds 
that the veteran was duly notified as to the necessary 
requirements for reopening her claim.  She was also told of 
the evidence and information necessary to establish the 
underlying claim for entitlement to service connection and 
the evidence and information necessary to substantiate the 
elements of service connection that were the basis for the 
denial in the January 1983 decision; that is, the back 
condition neither occurred in nor was caused by service.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, a March 
2006 notice letter provided the veteran with the criteria for 
assigning a disability rating and an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
properly re-adjudicated the claim in September 2006, which 
followed the notice letters.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records 
(SMRs) have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Center 
(VAMC) in Grand Island, Nebraska, Lincoln, Nebraska, and 
Omaha, Nebraska.

In the initial January 1983 rating decision, the RO denied 
the veteran's claim of service connection for a back 
condition, noting that the veteran's scoliosis was a 
constitutional or developmental abnormality and not a 
disability under the law.  It found that there was no 
diagnosis of a back disability in service that would normally 
be ratable.  The RO relied on the SMRs and a December 1982 VA 
examination report.

Evidence added to the record since the RO's January 1983 
rating decision includes:  treatment records from B.D. 
Urbauer, M.D., for the period from February 1979 to November 
1994; records from Grand Island Memorial Hospital, from 
September 1984 to August 1987; records from St. Francis 
Medical Center, dated from July 1988 to May 1989; records 
from Grand Island Clinic, from October 1986 to January 1992; 
records from Heavilin Chiropractic Group, for the period from 
March 2001 to July 2002; VA examination reports from June 
1995 to January 2004; and VA treatment records for the period 
from December 1982 to December 2004.

The Board finds that the medical evidence described above is 
"new," in the sense that it was not previously before 
agency decision makers.  The records from Dr. Urbauer noted 
several instances of complaints of low back pain in 1987 and 
1988.  No specific problem was identified or diagnosis of a 
disability given as the complaint of backache was not the 
main complaint noted at the time of treatment.  The 
complaints were not linked to any incident of service.  
Treatment records and hospital summaries from Grand Island 
Memorial Hospital, St. Francis Medical Center, and Grand 
Island Clinic were negative for any complaints or findings of 
any back disorder.  Thus, these private treatment records are 
not material to the veteran's claim.

Records from the Heavlin Chiropractic Group reflect treatment 
for neck and dorsal pain of two days' duration.  She was seen 
on five occasions over several months.  The records provide 
no pertinent evidence of a current back disorder or relate 
any of her then-current complaints to her time in service.

Regarding VA examinations added to the record since the 
January 1983 decision, a June 1995 examination report is not 
relevant to the veteran's claim.  The examination was limited 
to complaints and findings relevant to a cardiac disorder.  
An April 1999 VA orthopedic examination focused on the 
veteran's left shoulder.  The veteran did not relate any 
complaints regarding her back while detailing a number of 
other problems.  VA psychiatric and neurology examinations 
from April 1999 provided no pertinent evidence regarding this 
issue.  An April 2001 VA orthopedic examination focused on 
the veteran's cervical spine.  However, the veteran did not 
make any complaints of lower back pain or problems and no 
findings of such were made as part of the examination.  VA 
audiology and hemic examinations from April 2001 contained no 
relevant evidence.  Additionally, January 2004 VA 
respiratory, psychiatric, and orthopedic examinations 
contained no complaints or findings relating to the claim of 
service connection for a back disorder.

A review of the VA treatment records show that the veteran 
was treated intermittently for complaints of back pain over 
the years.  In April 1993, the veteran was hospitalized for 
treatment regarding mitral valve prolapse.  One of the other 
noted diagnoses was mild lumbar scoliosis.  However, no back 
complaints or problems were noted in the summary and the 
veteran was discharged.  In September 1993, the veteran was 
treated for complaints of thoracic back pain.  X-rays were 
interpreted as negative.  In August 1995, the veteran was 
evaluated for complaints of low back pain during a 
rehabilitation medicine consultation.  The veteran was noted 
to have difficulty in sitting and standing.  Spinal rotation 
movements were painful and difficult.  It was noted that the 
veteran's plantar and dorsiflexion movements were within full 
limits.  X-rays of the thoracic and lumbosacral spine were 
negative.  The therapist noted significant trigger points 
with palpation of the lumbosacral area, sacroiliac joint, and 
the coccyx.  The therapist gave an assessment of 
acute/chronic pelvic and lumbosacral pain.  In September 
1995, the veteran was seen again for therapy and was then 
discharged because she was doing better.

In July 2001, VA progress notes show the veteran reported 
throwing her back out in the previous week.  Her back was 
found to be tender from the injury.  An April 2002 record 
indicates that the veteran called to reschedule an 
appointment because she had sustained a back injury.  In 
April 2004, the veteran complained of pain between the 
shoulder blades.  There was pain with direct palpation of the 
thoracic spinal column.  No pain was found up into her neck 
or down her arms.  An assessment of thoracic muscle strain 
was provided.  A September 2004 reflects a phone conversation 
wherein the veteran was experiencing severe back pain above 
the kidney area on the right side.  No treatment was provided 
because VA was closed.  Later that month, the veteran sought 
treatment for multiple conditions, including muscle pain in 
the middle upper back area.  It was noted that the upper 
thoracic and lower cervical pain was tender with palpation 
and the pain had been lifting.  No diagnosis was provided.  
The remainder of the VA treatment records contains no further 
instances of complaints or treatment of a back disorder.

As noted above, all of the evidence added since the January 
1983 rating decision is new evidence.  However, the Board 
finds that it is not so significant that it must be 
considered to fairly address the underlying claim.  The 
veteran's claim was denied in January 1983 because of what 
the RO determined to be a congenital disability involving 
idiopathic adolescent scoliosis.  Although the veteran was 
treated on several instances for back pain by VA and private 
treatment providers, she was not diagnosed with a chronic 
back disorder and any temporary or acute diagnosis or 
assessment was never related to military service.  This new 
evidence of more recent problems does not bear directly and 
substantially on the matter under consideration.  In other 
words, it does not relate to the salient question of whether 
any current back condition is traceable to military service.  
The new evidence merely shows that the veteran has continued 
to be seen for complaints regarding her back.  Such records 
do not represent evidence that tends to support the 
underlying claim that a back disability is attributable to 
military service.  Consequently, it is not so significant 
that it needs to be considered to fairly decide the issue of 
service connection.

Under these circumstances, the Board concludes that new and 
material evidence has not been received; hence, the 
requirements to reopen the claim of service connection for a 
back disorder have not been met, and the appeal must be 
denied.  As new and material evidence to reopen the finally 
disallowed claim has not been received, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim of service connection for a 
back disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


